Case: 13-10666   Date Filed: 05/02/2014   Page: 1 of 5


                                                        [DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 13-10666
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 8:12-cr-00144-JSM-MAP-2

UNITED STATES OF AMERICA,


                                                              Plaintiff-Appellee,



                                  versus


SERGIO GODINEZ-DEL TORO,


                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                              (May 2, 2014)

Before TJOFLAT, JORDAN and KRAVITCH, Circuit Judges.

PER CURIAM:
                 Case: 13-10666   Date Filed: 05/02/2014   Page: 2 of 5


      Sergio Godinez-Del Toro appeals his 292-month total sentence, imposed

following his convictions at trial for conspiracy to possess with intent to distribute

500 grams or more of methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1)

and (b)(1)(A)(viii) and 846, and possession with intent to distribute 500 grams or

more of methamphetamine, in violation of 21 U.S.C. § 841(a)(1) and

(b)(1)(A)(viii). After a careful review, we affirm.

      After Godinez-Del Toro’s convictions at trial, the probation officer prepared

a presentence investigation report (PSI) calculating his base offense level at 38,

pursuant to U.S.S.G. § 2D1.1(c)(1). Due to the application of a two-level role

enhancement under § 3B1.1(c), his total offense level became 40. Because

Godinez-Del Toro’s criminal history category was I, his applicable guideline range

was 292 to 365 months’ imprisonment. He was subject to a mandatory-minimum

ten year sentence and a statutory maximum of life on each count. 21 U.S.C. §

841(b)(1)(A)(viii). The district court adopted the PSI’s calculations, but ultimately

sentenced Godinez-Del Toro to a low-end guideline sentence of 292 months. This

is his appeal.

      We review the reasonableness of a sentence under a deferential abuse of

discretion standard, Gall v. United States, 552 U.S. 38, 41 (2007), and the party

challenging the sentence bears the burden of establishing that it is unreasonable,

United States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008). To evaluate


                                           2
              Case: 13-10666     Date Filed: 05/02/2014    Page: 3 of 5


procedural reasonableness, we consider, among other things, whether the district

court failed to consider the 18 U.S.C. § 3553(a) factors or failed to adequately

explain the chosen sentence. United States v. Livesay, 525 F.3d 1081, 1091 (11th

Cir. 2008). “In consideration of the § 3553(a) factors, the district court does not

need to discuss or state each factor explicitly. An acknowledgment the district

court has considered the defendant’s arguments and the § 3553(a) factors will

suffice.” Gonzalez, 550 F.3d at 1324 (citation omitted).

      The substantive reasonableness of a sentence is examined in light of the

totality of the circumstances and the § 3553(a) factors. Gall, 552 U.S. at 51.

Under § 3553(a), the district court must impose a sentence that is sufficient, but not

greater than necessary, to reflect the seriousness of the offense, promote respect for

the law, provide just punishment for the offense, deter criminal conduct, and

protect the public from future crimes of the defendant. 18 U.S.C. § 3553(a)(2).

The court must also consider, among other factors, the nature and circumstances of

the offense, the history and characteristics of the defendant, and the applicable

guideline range. Id. § 3553(a). We will not vacate a sentence as substantively

unreasonable unless “left with the definite and firm conviction that the district

court committed a clear error of judgment in weighing the § 3553(a) factors by

arriving at a sentence that lies outside the range of reasonable sentences dictated by




                                          3
              Case: 13-10666     Date Filed: 05/02/2014    Page: 4 of 5


the facts of the case.” United States v. Irey, 612 F.3d 1160, 1190 (11th Cir. 2010)

(en banc).

      On appeal, Godinez-Del Toro contends that any sentence above the ten-year

mandatory minimum he faced on each count would be unreasonable and greater

than necessary to accomplish the goals of sentencing, and that the district court

failed to adequately explain its reasons for imposing his specific sentence. In

support of his claims of error, Godinez-Del Toro cites his lack of criminal history;

the increased costs to the government of incarcerating him beyond the ten-year

mandatory minimum; and his minor role in the offense conduct as a “middle man

errand runner.”

      Based on the record, we cannot say that the district court abused its

discretion. First, Godinez-Del Toro’s sentence is procedurally reasonable because

the district court explained that it had considered the § 3553(a) factors, correctly

calculated the applicable guideline range, and acknowledged the advisory nature of

the Guidelines. Notably, the court was not required to specifically state why it

opted not to deviate from the guideline range down to the statutory minimum.

      The sentence is also substantively reasonable. Godinez-Del Toro’s total

292-month sentence was at the low-end of his guideline range of 292 to 365

months’ imprisonment. See Gonzalez, 550 F.3d at 1324 (“We ordinarily expect a

sentence within the Guidelines range to be reasonable”). His sentence is also well


                                           4
              Case: 13-10666     Date Filed: 05/02/2014   Page: 5 of 5


below the statutory maximum of life imprisonment, which itself is indicative of a

reasonable sentence. See id. Although Godinez-Del Toro highlights his lack of a

criminal background and the fact that he did not use any weapons during the

offense conduct as mitigating circumstances, these factors were already accounted

for in the district court’s calculation of his advisory guideline range. As such, we

are far from convinced that Godinez-Del Toro’s low-end sentence of 292 months’

imprisonment is substantively unreasonable particularly in light of the nature and

circumstances of the offense, including the amount of drugs that were seized and

his relatively significant role as “money man” in the drug organization.

Accordingly, we affirm Godinez-Del Toro’s sentence.

      AFFIRMED.




                                          5